PER CURIAM.
Upon consideration of the appellant’s responses to the Court’s orders of December 30, 2003, and January 29, 2004, the Court has determined that the order on appeal is not a final order because related claims remain pending below. See Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellant’s “Motion for Extension of Time for the Clerk of the Court,” filed on January 26, 2004, is denied as moot.
BARFIELD, BROWNING and LEWIS, JJ., concur.